                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRUCE JON BONGIORNO,             :
    Plaintiff,                   :
                                 :
    v.                           :                         CIVIL ACTION NO. 19-cv-4748
                                 :
ANDREW SAUL,                     :
Commissioner of Social Security, :
    Defendant.                   :


                                   MEMORANDUM OPINION

RICHARD A. LLORET                                                                    March 6, 2020
U.S. MAGISTRATE JUDGE

        Bruce Jon Bongiorno was denied social security benefits by the decision of an

Administrative Law Judge (“ALJ”). Mr. Bongiorno contends that the ALJ’s unfavorable

decision was reached in error. Doc. No. 13-1, at pp. 4-11 (Plaintiff’s brief). Mr.

Bongiorno argues that (1) the ALJ erred by not properly evaluate the medical opinion of

Dr. Allen, Mr. Bongiorno’s treating physician; (2) the ALJ erred by not properly

evaluating the opinion of Ms. Molano, a physician’s assistant; and (3) the ALJ failed to

make a proper credibility determination with regard to Mr. Bongiorno’s evidence of

pain. Id. In response, the Commissioner of Social Security (“Commissioner”) conceded

that further evaluation of the Plaintiff’s claim is warranted and requested that this case

be remanded. 1 Doc. No. 14 (Defendant’s Uncontested Motion to Remand).

        The Commissioner has represented that Mr. Booker’s counsel consented to his

request. See id.




1The Commissioner agreed that “[u]pon remand, Appeals Council will direct an Administrative Law
Judge to offer Plaintiff an opportunity for another hearing, further evaluate Plaintiff’s claim, and issue a
new decision.” Doc. No. 14, p. 1.
       Because the parties agree that the ALJ erred in the evaluation of Mr. Bongiorno’s

disability claim, Mr. Bongiorno’s request for review is granted, the final decision of the

Commissioner is reversed, and this matter is remanded to the Commissioner further

proceedings.



                                                 BY THE COURT:



                                                 _s/Richard A. Lloret_______
                                                 RICHARD A. LLORET
                                                 U.S. Magistrate Judge
